Exhibit 10.1
THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING SECURITIES THAT HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.
<<Letter Date>>
CONFIDENTIAL TO: <<Name>>
In the meeting on <<Meeting Date>>, the Compensation Committee of the Board of
Directors granted you Performance Units under the Steelcase Inc. Incentive
Compensation Plan (the “Plan”), subject to the terms and execution of this Award
Agreement.
This Award Agreement provides additional information regarding your Award and
your rights under the Plan. A copy of the Plan has already been provided to you.
If there is any inconsistency between this Award Agreement and the Plan, the
Plan controls. Capitalized terms used in this Award Agreement are defined in the
Plan, unless defined herein.
Overview of Your Award

  1.   Type of Award: Performance Units as authorized under Article 9 of the
Plan.     2.   Target Number of Performance Units under this Award (the “Target
Award”): <<# of Performance Units>>     3.   Award Date: <<Award Date>>     4.  
Performance Measures: Total Shareholder Return (“TSR”) during the three-year
Performance Period, as outlined in Article 12 of the Plan. For purposes of this
Award, TSR shall be expressed as a compound annual growth rate.     5.  
Performance Period: The Performance Period for this Award begins on the first
day of the Company’s 2012 fiscal year and ends on the last day of the Company’s
2014 fiscal year.     6.   Number of Performance Units Earned: Except as may be
provided in paragraph 7 below, after completion of the Performance Period, the
total number of Performance Units will be earned and vested based entirely on
Relative TSR (as determined in paragraph 6.A) as of the last day of the
Performance Period. For purposes of this Award, TSR shall be expressed as a
compound annual growth rate and calculated as follows:

                         
 
                (1/3)      
TSR
  =   (   Ending Stock Price + Dividends Paid     )     - 1 Beginning Stock
Price

      “Beginning Stock Price” shall mean the average closing price as reported
on the New York Stock Exchange (or such other principal exchange as the
Company’s Class A Common Stock may be traded from time to time) of one (1) Share
for the twenty (20) trading days immediately prior to the first day of the
Performance Period. “Ending Stock Price” shall mean the average closing price as
reported on the New York Stock Exchange (or such other principal exchange as the
Company’s Class A Common Stock may be traded from time to time) of one (1) Share
for the last twenty (20) trading days of the





--------------------------------------------------------------------------------



 



      Performance Period. “Dividends Paid” shall include all dividends paid as
described in paragraph 7 of this Award Agreement.

  A.   To determine Relative TSR, a peer group of companies approved by the
Committee will be used. The peer group will be ranked from highest TSR expressed
as a compound annual growth rate to lowest TSR expressed as a compound annual
growth rate. The number of Performance Units earned based upon Relative TSR
shall then be determined by comparing the Company’s TSR expressed as a compound
annual growth rate to the peer group and based upon the following chart.
Interpolation shall be used in the event the Company’s percentile rank does not
fall directly on one of the ranks listed in the table below and in no event will
the payout as a percent of target exceed 200%.

          Relative TSR   Payout as a Percent of Target Award
80th Percentile and above
    200 %
70th Percentile
    167 %
60th Percentile
    133 %
50th Percentile
    100 %
40th Percentile
    75 %
30th Percentile
    50 %
<30th Percentile
    0 %

  B.   Total Performance Units Earned and Vesting         Earned Performance
Units will vest on the last day of the Company’s 2014 fiscal year and be paid in
Shares as soon as administratively practicable following the close of the
applicable Performance Period, but in no event more than 90 days following the
last day of the Performance Period. Notwithstanding any provision under this
Award Agreement and in accordance with the terms of the Plan, your maximum
aggregate payout (determined as of the last day of the Performance Period) will
be equal to 200% of the Target Award.

  7.   Dividend-Equivalents on Earned Performance Units: Dividends declared, if
any, during the Performance Period with respect to the Shares underlying your
earned Performance Units under paragraph 6.B will be paid as dividend
equivalents as soon as practicable following the close of the Performance
Period, but in no event more than 90 days following the last day of the
Performance Period, either in cash or in stock, as determined by the Board of
Directors. Cash equivalents will be valued as of the date(s) on which the
dividend(s) were declared during the Performance Period. Stock dividends will be
valued at the Fair Market Value measured at the close of the Performance Period
and will be governed by Article 17 of the Plan. Any of the foregoing payments
made are dividend equivalents and are not actual dividends (see paragraph 12).
You only become a shareholder upon the transfer of earned Shares into your name.
    8.   Death, Disability or Retirement during the Performance Period:

  A.   If you die or become Disabled while an Employee after <<Award Date +
6 months>> during the Performance Period, the Target Award will be deemed earned
and the corresponding number of Shares vested according to the following
schedule.

  (1)   If death or Disability occurs after <<Award Date + 6 months>> through
the last day of the Company’s 2012 fiscal year, one-third of your Target Award
will immediately be earned and the corresponding Shares vested.     (2)   If
death or Disability occurs during the Company’s 2013 fiscal year, two-thirds of
your Target Award will immediately be earned and the corresponding Shares
vested.     (3)   If death or Disability occurs during the Company’s 2014 fiscal
year, all of your Target Award will immediately be earned and the corresponding
Shares vested.





--------------------------------------------------------------------------------



 



      The Shares will be paid as soon as administratively practicable, but in no
event later than 90 days following the date the Target Award is earned and
corresponding Shares vest. Any remaining unearned Performance Units will be
forfeited.         A “Disability” or “become Disabled” means that, by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve months, you are unable to engage in any substantial gainful activity
or are receiving income replacement benefits under an accident and health plan
covering employees of the Company for a period of not less than three months.  
  B.   In the event of you become Retirement Eligible during the Performance
Period, you will be treated as continuing in employment for purposes of earning
and vesting in your Award and will be paid in accordance with paragraph 6 of
this Award Agreement. “Retirement Eligible” means your age plus years of
continuous service total 80 or more and “Retirement” means your employment is
terminated following becoming Retirement Eligible.

  9.   Forfeiture of Awards:

  A.   All unearned Performance Units will be forfeited upon a termination of
your employment during the Performance Period for any reason other than death,
Disability or Retirement.         For the avoidance of doubt, if you separate
from employment for any reason and you are Retirement Eligible, then the terms
of your Award will be governed by paragraph 8B.     B.   If you engage in any
Competition with the Company (as defined in the Plan and determined by the
Administrative Committee in its discretion) you will immediately and permanently
forfeit the right to receive payment from this Award, whether or not vested. You
must return to the Company any gain resulting from this Award at any time within
the twelve-month period preceding the date you engaged in Competition with the
Company.

  10.   Change in Control: Notwithstanding Article 16.1 of the Plan, upon a
Change in Control after << Award Date + 6 months>>, the Target Award shall be
deemed earned and a pro rata number of Shares of the Target Award shall be
vested and paid based upon the length of time within the Performance Period
which has elapsed prior to the effective date of the Change in Control. Except
as provided below, such Shares shall be paid within thirty (30) days following
the effective date of the Change in Control. Any remaining unearned Performance
Units shall be forfeited.         Notwithstanding anything to the contrary, if
the Change in Control event does not constitute a change in ownership or
effective control of the Company or a change in ownership of a substantial
portion of the assets of the Company under Section 409A of the Code, and if the
Company determines your Award constitutes deferred compensation subject to
Section 409A of the Code, then the Company will issue you the Shares underlying
the portion of your Award that became vested in accordance with the preceding
paragraph as soon as practicable following the last day of the Performance
Period (and not upon the Change in Control), but in no event more than 90 days
following the last day of the Performance Period.     11.   Transfer:
Performance Units may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, other than by will or by the laws of descent and
distribution.     12.   Voting Rights and Dividends: You will not have voting
rights with respect to your Performance Units and, other than as set forth in
paragraph 7 of this Award Agreement, you will not be entitled to





--------------------------------------------------------------------------------



 



      receive any dividends declared with respect to your Performance Units. You
will obtain voting rights and be entitled to receive any dividends once earned
Shares are transferred to you.     13.   Taxes: You may be required to pay to
the Company or an Affiliate and the Company and/or Affiliate shall have the
right and are hereby authorized to withhold from any payment due or transfer
made under this Award or from any compensation or other amount owing to you the
amount (in cash, Shares, other securities or other property) of any applicable
withholding taxes in respect of this Award or any payment or transfer under or
with respect to this Award and to take such other action as may be necessary to
satisfy all obligations for the payment of such withholding taxes.     14.  
Administration: This Award Agreement and your rights hereunder are subject to
all the terms and conditions of the Plan, as the same may be amended from time
to time, as well as to such rules and regulations as the Committee may adopt for
administration of the Plan. It is expressly understood that the Committee or its
designee is authorized to administer, construe, and make all determinations
necessary or appropriate to the administration of the Plan and this Award
Agreement, all of which will be binding upon the Participant.     15.   Required
Approvals: This Award Agreement will be subject to all applicable laws, rules
and regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.     16.   Governing Law: To the extent
not preempted by federal law, this Award Agreement will be governed by, and
construed in accordance with, the laws of the State of Michigan, USA.     17.  
Amendment: This Award Agreement may be amended or modified by the Committee as
long as the amendment or modification does not materially adversely affect your
Award. Notwithstanding anything to the contrary contained in the Plan or in this
Award Agreement, to the extent that the Company determines that the Performance
Units are subject to Section 409A of the Code and fail to comply with the
requirements of Section 409A of the Code, the Company reserves the right to
amend, restructure, terminate or replace the Performance Units in order to cause
the Performance Units to either not be subject to Section 409A of the Code or to
comply with the applicable provisions of such section.     18.   Code
Section 409A: The intent of the parties is that payments and benefits under this
Award Agreement comply with Section 409A of the Code to the extent subject
thereto, and, accordingly, to the maximum extent permitted, this Award Agreement
shall be interpreted and be administered to be in compliance therewith. Any
payments described in this Award Agreement or the Plan that are due within the
“short-term deferral period” as defined in Section 409A of the Code shall not be
treated as deferred compensation unless applicable law requires otherwise.

By signing this Award Agreement, you hereby acknowledge:

(a)   that the Plan is discretionary in nature and may be suspended or
terminated at any time;   (b)   that each grant of a Performance Unit is a
one-time benefit which does not create any contractual or other right to receive
future grants of Performance Units, or benefits in lieu of Performance Units;  
(c)   that all determinations with respect to future grants, if any, including,
but not limited to, the times when the Performance Units will be granted, the
number of Units subject to each grant, and the time or times when each Share
will vest, will be at the sole discretion of the Board of Directors;   (d)  
that your participation in the Plan does not create a right to further
employment with your employer and will not interfere with the ability of your
employer to terminate your employment relationship at any time with or without
cause;   (e)   that your participation in the Plan is voluntary;





--------------------------------------------------------------------------------



 



(f)   that the value of the Performance Units is an extraordinary item of
compensation which is outside the scope of your employment contract, if any;  
(g)   that the Performance Units are not part of normal and expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments;   (h)   that the right to the grant ceases upon
termination of employment for any reason except as may otherwise be explicitly
provided in the Plan or this Award Agreement; and   (i)   that the future value
of the Performance Units is unknown and cannot be predicted with certainty.

By signing this Award Agreement, and as a condition of the grant of the
Performance Units, you hereby consent to the collection, use and transfer of
personal data as described below. You understand that the Company and its
subsidiaries hold certain personal information about you, including, but not
limited to, your name, home address and telephone number, email address, date of
birth, social security number, salary, nationality, job title, any Shares of
stock or directorships held in the Company, details of all Performance Units or
other entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in your favor, for the purpose of managing and administering the
Plan (“Data”).
You further understand that the Company and/or its subsidiaries will transfer
Data amongst themselves as necessary for the purposes of implementation,
administration and management of your participation in the Plan, and that the
Company and/or its subsidiaries may each further transfer Data to any third
parties assisting the Company in the implementation, administration and
management of the Plan (“Data Recipients”). You understand that these Data
Recipients may be located in your country of residence or elsewhere.
You hereby authorize the Data Recipients to receive, possess, use, retain and
transfer Data in electronic or other form, for the purposes of implementing,
administering and managing your participation in the Plan, including any
transfer of such Data, as may be required for the administration of the Plan
and/or the subsequent holding of Shares on your behalf.
You understand that you may, at any time, review the Data, require any necessary
amendments to it or withdraw the consent herein in writing by contacting the
Company. You further understand that withdrawing consent may affect your ability
to participate in the Plan and/or may affect your Award.
If you have any questions regarding your Award or this Award Agreement, or would
like a copy of the Plan, please contact John Hagenbush, Director, Compensation,
at (616) 246-9532.
Sincerely,
A
James P. Hackett
President and CEO
Please acknowledge your agreement to participate in the Plan and this Award
Agreement, and to abide by all of the governing terms and provisions, by signing
the following representation. Your signed representation must be returned by
<<Return Date>> to:
Compensation Department (CH-2E-04)
Attn: Nancy Kocsis
Steelcase Inc.
PO Box 1967
Grand Rapids, MI 49501-1967





--------------------------------------------------------------------------------



 



Agreement to Participate

By signing a copy of this Award Agreement and returning it I acknowledge that I
have read the Plan, and that I fully understand all of my rights under the Plan,
as well as all of the terms and conditions that may limit my rights under this
Award Agreement.
Date:                     
Participant:                     
     <<Name>>
     <<SAP ID Number>>

